The defendant was convicted of murder in the first degree. Sentence of death by asphyxiation was imposed. Defendant gave notice of appeal. No case on appeal was served within the time allowed by the court below, and counsel for defendant in the trial below have notified the Clerk of the Superior Court of Mecklenburg County that they do not "plan to take any further action with reference to the appeal."
The Attorney-General moves to docket and dismiss the appeal. The motion must be allowed, but, according to the usual rule of the Court in capital cases, we have examined the record to see if any error appears. We find no error therein. S. v. Watson, 208 N.C. 70, 179 S.E. 455.
Judgment affirmed.
Appeal dismissed.